DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 04/29/21.  Examiner acknowledged that claims 1-28 are pending.
The information disclosure statement (IDS) submitted on 04/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 9, 16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,026,314. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of US Pat. 11,026,314 clearly anticipated the claim limitations of the pending application.  They contain the same essential limitations as illustrated in the table below.
17/243698 (instant application)
Pat. No. 11,026,314
1. A sensor comprising: 
an image recording circuit configured to record at least one image of a space, wherein the image recording circuit is configured to detect a vacancy condition in the space; 

an occupancy sensing circuit configured to detect an occupancy condition in the space, wherein the occupancy sensing circuit is configured to consume less power than the image recording circuit when powered; and 

a control circuit configured to enable the image recording circuit in response to the occupancy condition, wherein the control circuit is configured to: 
detect, while the image recording circuit is enabled, the vacancy condition in the space, and 
disable the image recording circuit in response to the vacancy condition being detected.

an image recording circuit configured to record images of a space; 



an occupancy sensing circuit configured to detect an occupancy condition in the space, wherein the occupancy sensing circuit is configured to consume less power than the image recording circuit when powered; and 

a control circuit configured to disable the image recording circuit when the space is determined to be vacant from at least one image recorded by the image recording circuit, wherein the control circuit is configured to detect the occupancy condition in the space in response to the occupancy sensing circuit and to subsequently enable the image recording circuit; 

wherein the control circuit is configured to: 
transmit a first message that indicates the occupancy condition after the occupancy condition is detected in the space in response to the occupancy sensing circuit; 

detect that the occupancy condition is maintained in the space in response to the image recording circuit; and 
transmit a second message that indicates a vacancy condition, wherein the vacancy condition is detected in the space in response to the image recording circuit after the occupancy condition is detected in the space in response to the occupancy sensing circuit.
detect that the occupancy condition is maintained in the space in response to the image recording circuit.

3. The sensor of claim 2, wherein the control circuit is configured to detect that the occupancy condition is maintained by determining that an occupant is within a bounded area of the at least one image.
2. The sensor of claim 1, wherein the control circuit is configured to detect that the occupancy condition is maintained by determining that an occupant is within a bounded area of the at least one image.
4. The sensor of claim 3, wherein the control circuit is configured to detect the vacancy condition in the space in response to the occupant crossing a boundary of the bounded area to exit the bounded area.
3. The sensor of claim 2, wherein the control circuit is configured to detect the vacancy condition in the space in response to the occupant crossing a boundary of the bounded area to exit the bounded area.
5. The sensor of claim 2, wherein the control circuit is configured to apply a mask to focus on a region of interest of the at least one image to detect that the occupancy condition is maintained within the region of interest.
4. The sensor of claim 1, wherein the control circuit is configured to apply a mask to focus on a region of interest of the at least one image to detect that the occupancy condition is maintained within the region of interest.
6. The sensor of claim 2, wherein the control circuit is configured to detect that the occupancy condition is maintained by applying a first mask to focus on a first region of interest of the at least one image using a first sensitivity and applying a second mask to focus on a second region of interest of the at least one image using a second sensitivity.
5. The sensor of claim 1, wherein the control circuit is configured to detect that the occupancy condition is maintained by applying a first mask to focus on a first region of interest of the at least one image using a first sensitivity and applying a second mask to focus on a second region of interest of the at least one image using a second sensitivity.




1. A sensor comprising: 
an image recording circuit configured to record at least one image of a space, wherein the image recording circuit is configured to detect a vacancy condition in the space; 

an occupancy sensing circuit configured to detect an occupancy condition in the space, wherein the occupancy sensing circuit is configured to consume less power than the image recording circuit when powered; and 

a control circuit configured to enable the image recording circuit in response to the occupancy condition, wherein the control circuit is configured to: 
detect, while the image recording circuit is enabled, the vacancy condition in the space, and 
disable the image recording circuit in response to the vacancy condition being detected.

9. The sensor of claim 1, further comprising: a communication circuit configured to transmit and receive messages; wherein the control circuit is configured to transmit a first message that indicates the occupancy condition and a second message that indicates the vacancy condition via the communication circuit.
1. A sensor comprising: 
an image recording circuit configured to record images of a space; 



an occupancy sensing circuit configured to detect an occupancy condition in the space, wherein the occupancy sensing circuit is configured to consume less power than the image recording circuit when powered; and 

a control circuit configured to disable the image recording circuit when the space is determined to be vacant from at least one image recorded by the image recording circuit, wherein the control circuit is configured to detect the occupancy condition in the space in response to the occupancy sensing circuit and to subsequently enable the image recording circuit; 

wherein the control circuit is configured to: 
transmit a first message that indicates the occupancy condition after the occupancy condition is detected in the space in response to the occupancy sensing circuit; 

detect that the occupancy condition is maintained in the space in response to the image recording circuit; and 
transmit a second message that indicates a vacancy condition, wherein the vacancy condition is detected in the space in response to the image recording circuit after the occupancy condition is detected in the space in response to the occupancy sensing circuit.
16. A method comprising: 
recording, via an image recording circuit, at least one image of a space, wherein the image recording circuit is configured to detect a vacancy condition in the space; 
detecting, via an occupancy sensing circuit, an occupancy condition in the space, wherein the occupancy sensing circuit is configured to consume less power than the image recording circuit when powered; 
enabling the image recording circuit in response to the occupancy condition being detected; 

detecting, while the image recording circuit is enabled, the vacancy condition in the space; and 

disabling the image recording circuit in response to the vacancy condition being detected.

detecting an occupancy condition in a space via an occupancy sensing circuit of a sensor, wherein the occupancy sensing circuit consumes less power than an image recording circuit of the sensor when powered; 
enabling the image recording circuit of the sensor after detecting the occupancy condition in the space via the occupancy sensing circuit; 

disabling the image recording circuit when the space is determined to be vacant from at least one image recorded by the image recording circuit; 


transmitting a first message that indicates the occupancy condition after the occupancy condition is detected in the space in response to the occupancy sensing circuit; 

detecting that the occupancy condition is maintained in the space based on the image recording circuit; and 
transmitting a second message that indicates a vacancy condition after the vacancy condition is detected in the space in response to the image recording circuit.
detecting that the occupancy condition is maintained in the space in response to the image recording circuit.

18. The method of claim 17, wherein detecting that the occupancy condition is maintained is based on a determination that an occupant is within a bounded area of the at least one image.

19. The method of claim 18, wherein the vacancy condition in the space is detected in response to the occupant crossing a boundary of the bounded area to exit the bounded area.
17. The method of claim 16, wherein detecting that the occupancy condition is maintained comprises determining that an occupant is within a bounded area of the at least one image; and wherein the vacancy condition in the space is detected in response to the occupant crossing a boundary of the bounded area to exit the bounded area.
20. The method of claim 17, wherein detecting that the occupancy condition is maintained comprises applying a first mask to focus on a first region of interest of the at least one image using a first sensitivity and applying a second mask to focus on a second region of interest of the at least one image using a second sensitivity.
19. The method of claim 16, wherein detecting that the occupancy condition is maintained comprises applying a first mask to focus on a first region of interest of the at least one image using a first sensitivity and applying a second mask to focus on a second region of interest of the at least one image using a second sensitivity.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-28 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2014/0180486).
Regarding Claim 1, Newman teaches a sensor (Fig. 6: 670, 610, 672) comprising: an occupancy sensing circuit configured to detect an occupancy condition in the space ([0049] “occupancy sensor 670 for detecting an occupancy condition or a vacancy condition”), wherein the occupancy sensing circuit is configured to consume less power ([0037] “load control systems having occupancy and vacancy sensors are described in greater detail in incorporated by reference of Pat. No. 8,228,184” where sensor 120 is battery-powered in Fig. 2B: 120 approximately 3V); and a control circuit (Fig. 6: 610 and the controller within 120 (incorporated by reference of Pat. No. 8,228,184 in Fig. 2B: 230)).
Newman does not explicitly teach in Fig. 6 an image recording circuit configured to record at least one image of a space, wherein the image recording circuit is configured to detect a vacancy condition in the space; occupancy sensing circuit consume less power than the image recording circuit when powered; the control circuit configured to enable the image recording circuit in response to the occupancy condition, wherein the control circuit is configured to: detect, while the image recording circuit is enabled, the vacancy condition in the space, and disable the image recording circuit in response to the vacancy condition being detected.  However, [0052] teaches “load control system 600 could comprise one or more controllable circuit breakers (not shown) for control of other switched electrical loads, such as…plug-in load control devices… such as…computer monitors; video cameras”; [0005] “The controller is operatively coupled to the load control circuits for controlling the power delivered to the respective loads…The controller is operable to turn on the electrical loads in response to determining that the space is occupied and to turn off the electrical loads in response to determining that the space is vacant”; [0021] “audio-visual (A/V) equipment, are energized in response to the occupancy sensor 120 detecting that the space is occupied”; Fig. 6 shows additional electrical loads are plugged into AC outlets making the battery-powered occupancy sensor consuming less power than an electrical load such as an image recording circuit (video recorder).  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Newman in order to drive additional loads such as a video camera (serving as security sensor [0051]) for recording image of space and disabling the video camera/electrical loads (claim 1) when the space is vacant since controlling power to these loads according to vacancy decreases the total power consumption of the system [0004, 0040, 0052].  Therefore, the subject matter claimed would have been obvious in view of Newman.

Regarding Claim 16, Newman teaches a method comprising: recording, detecting, via an occupancy sensing circuit (Fig. 6: 670), an occupancy condition in the space ([0019] “occupancy sensor 120 is removably mountable to a ceiling or a wall in the space around the plug-in load control device 110”), wherein the occupancy sensing circuit is configured to consume less power ([0037] “load control systems having occupancy and vacancy sensors are described in greater detail in incorporated by reference of Pat. No. 8,228,184” where sensor 120 is battery-powered in Fig. 2B: 120 approximately 3V); and a control circuit (Fig. 6: 610 and the controller within 120 (incorporated by reference of Pat. No. 8,228,184 in Fig. 2B: 230)).
Newman does not explicitly teach in Fig. 6 an image recording circuit, at least one image of a space, wherein the image recording circuit is configured to detect a vacancy condition in the space; occupancy sensing circuit consume less power than the image recording circuit when powered; enabling the image recording circuit in response to the occupancy condition being detected; detecting, while the image recording circuit is enabled, the vacancy condition in the space; and disabling the image recording circuit in response to the vacancy condition being detected.  However, [0052] teaches “load control system 600 could comprise one or more controllable circuit breakers (not shown) for control of other switched electrical loads, such as…plug-in load control devices… such as…computer monitors; video cameras”; [0005] “The controller is operatively coupled to the load control circuits for controlling the power delivered to the respective loads…The controller is operable to turn on the electrical loads in response to determining that the space is occupied and to turn off the electrical loads in response to determining that the space is vacant”; [0021] “audio-visual (A/V) equipment, are energized in response to the occupancy sensor 120 detecting that the space is occupied”; Fig. 6 shows additional electrical loads are plugged into AC outlets making the battery-powered occupancy sensor consuming less power than an electrical load such as an image recording circuit (video recorder).  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Newman in order to drive additional loads such as a video camera (serving as security sensor [0051]) for recording image of space and 

Regarding Claim 25, Newman teaches a computer-readable storage medium (Fig. 2: 215) comprising executable instructions (Figs. 3-4) stored thereon that, when executed by a control circuit (Fig. 2: 210), cause the control circuit to: detect, via an occupancy sensing circuit (Fig. 1: 120; Fig. 6: 670), an occupancy condition in the space ([0049] “occupancy sensor 670 for detecting an occupancy condition or a vacancy condition”), wherein the occupancy sensing circuit is configured to consume less power ([0037] “load control systems having occupancy and vacancy sensors are described in greater detail in incorporated by reference of Pat. No. 8,228,184” where sensor 120 is battery-powered in Fig. 2B: 120 approximately 3V) when powered; 
Newman does not explicitly teach in Fig. 6 record, via an image recording circuit, at least one image of a space, wherein the image recording circuit is configured to detect a vacancy condition in the space; occupancy sensing circuit is configured to consume less power than the image recording circuit when powered; enable the image recording circuit in response to the occupancy condition being detected; detect, while the image recording circuit is enabled, the vacancy condition in the space; and disable the image recording circuit in response to the vacancy condition being detected.  However, [0052] teaches “load control system 600 could comprise one or more controllable circuit breakers (not shown) for control of other switched electrical loads, such as…plug-in load control devices… such as…computer monitors; video cameras”; [0005] “The controller is operatively coupled to the load control circuits for controlling the power delivered to the respective loads…The controller is operable to turn on the electrical loads in response to determining that the space is occupied and to turn off the electrical loads in response to determining that the space is vacant”; [0021] “audio-visual (A/V) equipment, are energized in response to the occupancy sensor 120 detecting that the space is occupied”; Fig. 6 shows additional electrical loads are plugged into AC outlets making the battery-powered occupancy sensor consuming less power than an electrical load such as an image recording circuit (video recorder).  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Newman in order to drive additional loads such as a video camera (serving as security sensor [0051]) for recording image of space and disabling the video camera/electrical loads (claim 1) when the space is vacant since controlling power to these loads according to vacancy decreases the total power consumption of the system [0004, 0040, 0052].  Therefore, the subject matter claimed would have been obvious in view of Newman.

Claims 2-4, 7-9, 12, 17-19, 21-23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Newman as applied to claims 1 and 16 in view of Trundle (US 9064394).
Regarding Claim 2, Newman teaches the sensor with all the limitations as claimed in claim 1 except the control circuit is configured to detect that the occupancy condition is maintained in the space in response to the image recording circuit.
Trundle is in the field of occupancy sensing (abstract) and teaches the control circuit is configured to detect that the occupancy condition is maintained in the space in response to the image recording circuit ([col4 ln0-10] “The image sensor 15 determines that a person entered the property through the door 20 during the door open event based on a determination that facial features are present in the one or more captured images and the person remained in the property after the image sensor detected the door 20 being closed”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify Newman’s control circuit with occupancy condition is maintained in response to the image recorder as taught by Trundle in order to prepare the property for [col4 ln55-65]).

Regarding Claim 3, the combination of Newman and Trundle teach the sensor of claim 2, wherein the control circuit is configured to detect that the occupancy condition is maintained by determining that an occupant is within a bounded area (Trundle [col6 ln50-55] “camera unit 110 may be easily placed at any location within a monitored property (or just outside of a monitored property) to provide image surveillance of an area of the monitored property (or an area just outside of the monitored property)”) of the at least one image.

Regarding Claim 4, the combination of Newman and Trundle teach the sensor of claim 3, wherein the control circuit is configured to detect the vacancy condition in the space in response to the occupant crossing a boundary (Trundle Fig. 9: 980) of the bounded area to exit (Trundle [col4 ln10-15] “image sensor 15 determines that a person exited the property through the door 20 during the door open event based on a determination that facial features are absent in the one or more captured images and the person did not remain in the property after the image sensor detected the door 20 being closed”) the bounded area .

Regarding Claim 7, Newman teaches the sensor of claim 1, wherein the image recording circuit comprises a camera ([0052] “video cameras”) and an image processor (Note: it is well known in the art that camera have processors to process the image captured). 
Trundle is in the field of occupancy sensing (abstract) and teaches an image processor ([col8 ln20-25] “the processor 111 may wait for an event detected by the motion sensor 115 and, in response to the event, control the camera 113 to capture a full resolution image”).


Regarding Claim 8, the combination of Newman and Trundle teach the sensor of claim 7, wherein the occupancy sensing circuit comprises a passive infrared sensing circuit (Trundle Fig. 2: 115).

Regarding Claim 9, the combination of Newman and Trundle teach the sensor of claim 1, further comprising: a communication circuit (Trundle Fig. 2: 118) configured to transmit and receive messages; wherein the control circuit is configured to transmit a first message (Trundle Fig. 4: 480) that indicates the occupancy condition (Trundle Fig. 1A: 20 door open event)and a second message (Fig. 4: 480) that indicates the vacancy condition (Trundle Fig. 1B: 20 door close event) via the communication circuit ([col28 ln30-35 “system 200 sends a wireless or wired signal to a controller of the monitoring system to indicate the event detected. In this example, the signal may indicate a primary event (e.g., a door open event)”).

Regarding Claim 12, the combination of Newman and Trundle teach the sensor of claim 1, wherein the control circuit is configured to operate in a plurality of modes for operating differently in each mode, wherein the plurality of modes comprises a daylight glare mode, a daylighting mode, a color temperature mode, or an occupancy/vacancy mode, and wherein the control circuit (Trundle Fig. 2: 100) is configured to detect the occupancy condition via the occupancy sensing circuit Fig. 2: 115) and the vacancy condition via the image recording circuit (Trundle Fig. 2: 113) while operating in the occupancy/vacancy mode.

Regarding Claim 17, Newman teaches the sensor with all the limitations as claimed in claim 16 except detecting that the occupancy condition is maintained in the space in response to the image recording circuit.
Trundle is in the field of occupancy sensing (abstract) and teaches detecting that the occupancy condition is maintained in the space in response to the image recording circuit ([col4 ln0-10] “The image sensor 15 determines that a person entered the property through the door 20 during the door open event based on a determination that facial features are present in the one or more captured images and the person remained in the property after the image sensor detected the door 20 being closed”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify Newman’s control circuit with occupancy condition is maintained in response to the image recorder as taught by Trundle in order to prepare the property for occupancy since lights, HVAC and other home automations can be controlled in response to the home being occupied ([col4 ln55-65]).

Regarding Claim 18, the combination of Newman and Trundle teach the method of claim 17, wherein detecting that the occupancy condition is maintained is based on a determination that an occupant is within a bounded area of the at least one image (Trundle [col6 ln50-55] “camera unit 110 may be easily placed at any location within a monitored property (or just outside of a monitored property) to provide image surveillance of an area of the monitored property (or an area just outside of the monitored property)”) of the at least one image.

Regarding Claim 19, the combination of Newman and Trundle teach the method of claim 18, wherein the vacancy condition in the space is detected in response to the occupant crossing a boundary (Trundle Fig. 9: 980) of the bounded area to exit (Trundle [col4 ln10-15] “image sensor 15 determines that a person exited the property through the door 20 during the door open event based on a determination that facial features are absent in the one or more captured images and the person did not remain in the property after the image sensor detected the door 20 being closed”) the bounded area.

Regarding Claim 21, Newman teaches the method of claim 16, wherein the image recording circuit comprises a camera ([0052] “video cameras”) and an image processor (Note: it is well known in the art that camera have processors to process the image captured).
Trundle is in the field of occupancy sensing (abstract) and teaches an image processor ([col8 ln20-25] “the processor 111 may wait for an event detected by the motion sensor 115 and, in response to the event, control the camera 113 to capture a full resolution image”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify Newman’s control circuit with image processor as taught by Trundle in order to determine motion exist or not since the processor needs to make the determination based on analysis whether to send the image to the gateway or not (col8 ln20-25).

Regarding Claim 22, the combination of Newman and Trundle teach the method of claim 21, wherein the occupancy sensing circuit comprises a passive infrared sensing circuit (Trundle Fig. 2: 115).

Regarding Claim 23, the combination of Newman and Trundle teach the method of claim 16, further comprising: operating in a plurality of modes for operating differently in each mode, Fig. 2: 115) and the vacancy condition (Trundle Fig. 2: 113) are detected while operating in the occupancy/vacancy mode (Trundle Fig. 2: 100).

Regarding Claim 26, the combination of Newman and Trundle teach the computer-readable storage medium with all the limitations as claimed in claim 25 except the executable instructions further cause the control circuit to detect that the occupancy condition is maintained in the space in response to the image recording circuit.
Trundle is in the field of occupancy sensing (abstract) and teaches executable instructions further cause the control circuit to detect that the occupancy condition is maintained in the space in response to the image recording circuit ([col4 ln0-10] “The image sensor 15 determines that a person entered the property through the door 20 during the door open event based on a determination that facial features are present in the one or more captured images and the person remained in the property after the image sensor detected the door 20 being closed”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify Newman’s control circuit with occupancy condition is maintained in response to the image recorder as taught by Trundle in order to prepare the property for occupancy since lights, HVAC and other home automations can be controlled in response to the home being occupied ([col4 ln55-65]).

Regarding Claim 27, the combination of Newman and Trundle teach the computer-readable storage medium of claim 26, wherein detecting that the occupancy condition is maintained is based on a determination that an occupant is within a bounded area of the at least one image [col6 ln50-55] “camera unit 110 may be easily placed at any location within a monitored property (or just outside of a monitored property) to provide image surveillance of an area of the monitored property (or an area just outside of the monitored property)”).

Regarding Claim 28, the combination of Newman and Trundle teach the computer-readable storage medium of claim 27, wherein the vacancy condition in the space is detected in response to the occupant crossing a boundary (Trundle Fig. 9: 980) of the bounded area to exit (Trundle [col4 ln10-15] “image sensor 15 determines that a person exited the property through the door 20 during the door open event based on a determination that facial features are absent in the one or more captured images and the person did not remain in the property after the image sensor detected the door 20 being closed”) the bounded area.
Allowable Subject Matter
Claims 5-6, 10-11, 13-15, 20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Henry Luong/Primary Examiner, Art Unit 2844